FILEDINCOURT .2
ASHEVILLE,NC =a

FEB 05 2020
UNITED STATES DISTRICT COURT WW DISTR OS Ra
WESTERN DISTRICT OF NORTH CAROLINA °
ASHEVILLE DIVISION

UNITED STATES OF AMERICA DOCKETNO, (:20 @\k-MR-WU

a/k/a DANIEL G. RANDOLPH 18 U.S.C. § 1343

18 U.S.C. § 1957

) BILL OF INDICTMENT
Vv. )
) Violations:
)
} 15 U.S.C. § 789(b)
) 15 U.S.C. § 80b-6
MARK NICHOLAS PYATT ) 17 CLR. § 240.10b-5
)
)

 

‘THE GRAND JURY CHARGES:

INTRODUCTORY PARAGRAPHS

Background

1. Beginning at least as early as October 2017, and continuing through at
least as late as February 2019, in Haywood County, North Carolina, and elsewhere, the
defendant MARK NICHOLAS PYATT, often going by the alias DANIEL G.
RANDOLPH, engaged in a scheme to defraud victims by inducing them to invest in a
purported “communal account,” or “fund,” to be managed by PYAT'T,

2. Instead of managing the investments as he promised he would, PYATT
stole the vast majority of the investors’ money. PYATT' stole over $100,000 to pay for
personal expenses, including jewelry, groceties, cigars, and a Chevrolet Corvette.
PYATT also withdrew tens of thousands of dollars in cash, and made several lulling
payments to his investors, falsely implying that the returned funds were trading profits.

The Scheme

3. At all times relevant to this Bill of Indictment, PYATT, who often went
by the alias DANIEL G. RANDOLPH, conducted business through a North Dakota-
registered company named WINSTON REED INVESTMENTS, LLC (“WRI”).

1

Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 1 of 9
4, Beginning at least as eatly as October 2017, PYATT began to solicit
friends and acquaintances to invest their money in a “communal account,” or “fund,”
held by WRI. PYATT represented to his investors that he had made significant
amounts of money through his own investing and day trading activities, and that he
wanted to invest their money using a similar strategy, so that they could experience the
same wealth that he enjoyed.

5.  PYAT'T' signed investors up for the WRI fund using a document titled
“Investment Agreement and Guidelines with Winston Reed Investments LLC,”
hereinafter referred to as the “Investment Conttact.”

6, Through the Investment Contract, PYATT represented to his investors:

(a) That the investors’ money would be placed into “the TD
Ameritrade account” for the WRI fund, and that PYATT would then “trade via

the ‘think or swim’ platform[,]” adding that “these trades shall be done daily,
mon-fri, at a minimum of 50 weeks per annum”;

(b} That PYATT would “be trading ‘futures’ and ‘forex’ in a day-
trading format and will specialize in energy related stocks” and “Gold,
NASDAQ, and oil”;

(c) ‘That “the low average expected retutn on investments across the
board is 15% per month|,]” and that “WRI’s goal is to give a return of 100% in
3 to 4 months”; and

(d) That “by signing this agreement both parties agree to a ‘good faith
measure’ of business conduct. In good faith, WRI, [s#] agrees to use all
knowledge and strategies to make a positive gain for the investors.”

7. In addition, through the Investment Contract, PYATT represented that
“the fee fot the services of WRI is to be 10% of all gains,” that “this percentage only
applies to monies gained for the investor,” that “there are no fees if I do not make a
profit for you,” and that “there are no monthly fees fot services rendered,” other than
a $300 monthly fee for an outside stock analyst.

8. All of the foregoing wete mistepresentations, which PYATT made in
otder to induce his investors to provide their funds to PYATT in connection with the
putpotted putchase or sale of a security, that being the “Investment Contract” with
WRI. PYAT'Y had no basis for projecting such optimistic returns, and PYATT did not
intend to manage the investors’ money in the manner desctibed by the Investment

2

Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 2 of 9
Contract. In truth and in fact, PYATT intended to misappropriate, and did
misappropriate, the vast majority of his investors’ money.

Local Victims

9, From late 2017 through early 2019—for much of the duration of the
scheme--PYATT, often going by the alas DANIEL G. RANDOLPH, resided in
Haywood County, North Carolina. While residing in Haywood County, PYATT used
false statements to swindle local victims into investing in his fund.

10. For example, on or about October 10, 2017, C.B., a Haywood County
resident, in reliance on PYAT'I’s representations contained in the Investment Contract
described above, signed a copy of the Investment Contract and sent PYAT'T a $10,000
investment by means of interstate wite.

11. Instead of managing the investment as he promised he would, PYATT
stole the vast majority of C.B.’s money.

12. Similarly, on ot about December 5, 2018, C_.A., a Haywood County
resident, in reliance on PYAT'T’s teptesentations contained in the Investment Contract
described above, signed a copy of the Investment Contract and sent PYATT a $5,000
investment by means of interstate wire. At the same time, C.A. agreed to let PYATT
rent a home owned by C.A., and located in Haywood County, free of charge, in
exchange for PYATT’s promise to invest an additional $15,000 of his own money into
the WRI fund on C.A.’s behalf.

13. Instead of proceeding as he promised he would, PYATT never made the
additional $15,000 investment on C.A.’s behalf, and PYATT misappropriated the vast
majority of C.A.’s $5,000 investment.

Misrepresentations Regarding Fund Performance

14. PYAT'T’s mistepresentations were not limited to the Investment Contract
itself. For several months after obtaining their funds, PYATT provided his investors
with regular monthly updates that purported to describe his trading activity and the
considerable positive returns he was earning on their investments. For example:

- (a) On or about November 10, 2017, shortly after C.B. invested,
PYATT sent an email to C.B. and his other investors telling them, “Uhis month
was a gteat one, one for the record books actually!” PYATT provided details
about his purported trading activity, reported substantial trading gains and losses,

3
Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 3 of 9
and reported a net gain of 44.9% on the month—approximately $2,244 per
$5,000 “investment contract.” PYATT reported achieving these results for his
investors by trading options on stocks.

(b) Onor about December 12, 2017, PYATT sent an email to C.B. and
his other investors telling them, “T absolutely murdered it, killed it... CRUSHED
IT{,]” and explaining that “[t]rading this new stock of SOXL has proven to be
worth the time and it has paid us in dividends!” PYATT told his investors he
had achieved an 86.5% net gain on their investments for the month.

(c) On ot about January 10, 2018, PYATT sent an email to C.B. and
his other investors telling them that he had achieved a 47.95% monthly return
using an “auto-trading” platform that could “trade smaller trades all day long
whereas [PYATT acting manually] was only trading a few hours each morning.”

15, ‘These updates, and other similar ones that PYATT sent to his investors,
were false, While PYATT did place some futures trades using investor funds early in
the scheme, those trades generated net portfolio-level losses of over $13,000, tather
than the extreme net monthly gains PYATT reported to his investors. Moreover,
PYATT never placed many of the stock trades he reported in his monthly updates to
his investots at all. In truth and in fact, PYATT was misappropriating the investors’
money.

16. Eventually, in February 2019, after reporting substantial monthly gains
for more than a year, PYATT notified his investors by email that a “complete and
catastrophic” loss had occurred, and that their money was gone. PYATT claimed that
he was investigating the loss with the assistance of a forensics fitm, and PYATT told
his investors that the loss was due to a failure by TD Ameritrade, the brokerage firm
holding the investment account, to execute a stop loss ordet.

17. PYATT’s explanation for the depletion of the account was false. The
investors’ money was not gone because of an error on the part of TD Ameritrade. The
investors’ money was gone because PYATT misappropriated it,

18. PYATT sent each of the email communications described above, and
others like them, to all of his investors, including both his investors located within the
State of North Carolina and his investors located in other states.

19. PYATT’s email communications to his investors constituted writings,
signs, and signals transmitted by means of wite in interstate commerce.

4
Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 4 of 9
The Corvette

20. On or about December 31, 2018, PYAT'T, using his real name, purchased
a 2007 Chevrolet Corvette from Sunrise Camping Center, a business engaged in
automobile sales, which is located in Hickory, North Carolina.

21. PYATT paid approximately $18,499 for the vehicle, consisting of a $4,500
charge to the debit card for the account holding his investors’ money, and $13,999 in
cash, also drawn from the account holding his investors’ money.

22. All of the money PYATT used to putchase the Corvette constituted
criminally derived property, and all constituted proceeds of the wire fraud and secutities
fraud offenses described herein.

Conclusion

23. Inthe manner and means described above, PYATT defrauded his victims.
PYATT induced his victims to invest by misrepresenting what he would do with their
money, and, once he had his victims’ money, PYATT misrepresented the status of it.
For months, PYATT represented to his investors that he was trading in stocks and
other financial instruments on their accounts, and earning significant returns, when in
reality he was spending their money on personal expenses.

CHARGING PARAGRAPHS

COUNT ONE
Wire Fraud
18 U.S.C. § 1343

24, Paragraphs 1 through 23 are incorporated herein, and the Grand Jury
further alleges that:

25. Beginning at least as early as October 2017, and continuing through at
least as late as February 2019, in Haywood County, North Carolina, within the Western
District of North Carolina, and elsewhere, the defendant,

MARK NICHOLAS PYATT
a/k/a DANIEL G. RANDOLPH

with the intent to defraud, did knowingly and intentionally devise the above-described
scheme and artifice to defraud and obtain money by materially false and fraudulent
pretenses, representations, and promises, and, for the putpose of executing such

5

Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 5 of 9
scheme and artifice to defraud, did transmit and cause to be transmitted by means of
wite communication in interstate and foreign commerce any writing, signal, and sound,
‘to wit, the defendant, while located in Haywood County, North Carolina, did send
interstate emails, text messages, and wire transfers to victims and did cause victims to
send interstate emails, text messages, and wite transfers to him.

Allin violation of Title 18, United States Code, Sections 1343 and 2.

COUNT TWO
Securities Fraud
15 U.S.C. § 78j(b)

f

26. Paragraphs 1 through 23 ate incorporated herein, and the Grand Jury
further alleges that:

27. Beginning at least as early as October 2017, and continuing through at
least as late as February 2019, in Haywood County, North Carolina, within the Western
District of North Carolina, and elsewhere, the defendant,

MARK NICHOLAS PYATT
a/k/a DANIEL G. RANDOLPH

willfully, directly and indirectly, by use of the means and instrumentalities of interstate
commerce and the mails, used and employed manipulative and deceptive devices and
contrivances by (a) employing devices, schemes, and artifices to defraud; (b) making
untrue statements of material facts and omitting to state material facts necessary in
order to make the statements made, in light of the circumstances under which they were
made, not misleading; and (c) engaging in acts, practices, and coutses of business which
operated and would and did operate as a fraud and deceit upon investors and others, in
connection with the sale of secutities, to wit: investments in the “communal account”
ot “fund” offered by PY ATT, as set forth above.

All in violation of ‘Title 15, United States Code, Sections 78j(b) and 78ff, and
‘Title 17, Code of Federal Regulations, Section 240.10b-5,

6

Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 6 of 9
COUNT THREE
Investment Adviser Fraud
15 U.S.C. § 80b-6

28. Paragraphs 1 through 23 ate incorporated herein, and the Grand Jury
further alleges that:

29. At all relevant times, MARK NICHOLAS PYATT, a/k/a DANIEL
G. RANDOLPH was an “investment adviser” within the meaning of 15 U.S.C. § 80b-
2(a)(11), and:

30. Beginning at least as early as October 2017, and continuing through at
least as late as February 2019, in Haywood County, North Carolina, within the Western
District of North Carolina, and elsewhere, the defendant,

MARK NICHOLAS PYATT
a/k/a DANIEL G. RANDOLPH

unlawfully, willfully, and knowingly, by the use of the mails and means and
instrumentalities of interstate commerce, directly and indirectly, did: (a) employ
devices, schemes, and attifices to defraud clients and prospective clients; (b) engage in
transactions, practices, and coutses of business which operated as a fraud and deceit
upon chents and prospective clients; and (c) engage in acts, practices, and coutses of
business that were fraudulent, deceptive, and manipulative.

All in violation of Title 15, United States Code, Sections 80b-6 and 80b-17.

COUNT FOUR
Money Laundering
18 U.S.C. § 1957 (a)

31. Paragraphs i through 23 are incorporated herein, and the Grand Jury
further alleges that:

32. On or about December 31, 2018, in Catawba County, North Carolina,
within the Western District of North Carolina, the defendant,

MARK NICHOLAS PYATT
a/k/a DANIEL G. RANDOLPH

7

Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 7 of 9
did knowingly engage and attempt to engage in a monetaty transaction by, through, and
to a financial institution, affecting interstate or foreign commetce, in criminally derived
property of a value greater than $10,000, that is, in the transfer of funds to Sunrise
Camping Center, such property having been derived from the specified unlawful
activities of wire fraud and securities fraud, as set forth above.

All in violation of Title 18, United States Code, Section 1957(a).
NOTICE OF FORFETTURE AND FINDING OF PROBABLE CAUSE,

Notice is hereby given of 18 U.S.C. § 982 and 28 U.S.C. § 2461(c). Under Section
2461(c), criminal forfeiture is applicable to any offenses for which forfeiture is
authorized by any other statute, including but not limited to 18 U.S.C. § 981 and all
specified unlawful activities listed or referenced in 18 U.S.C. § 1956(c)(7), which ate
incorporated as to proceeds by Section 981 (a)(1)(C).

The following propetty is subject to forfeiture in accordance with Section 982
and/or 2461(c):

a. All property which constitutes or is derived from ptoceeds -of the
violations set forth in this Bill of Indictment; and

b. If, as set forth in 21 U.S.C. § 853(p), any property described in (a) cannot
be located upon the exercise of due diligence, has been transferted or sold
to, or deposited with, a third party, has been placed beyond the jurisdiction
of the court, has been substantially diminished in value, or has been
commingled with other property which cannot be divided without
difficulty, all other property of the defendant/s to the extent of the value
of the ptoperty described in (a).

‘The following property is subject to forfeiture on one or more of the grounds
stated above:

a. A forfeiture money judgment in the amount of at least $218,000, such
amount constituting the proceeds of the violations set forth in this Bill of
Indictment;

8°

Case 1:20-cr-00016-MOC-WCM’° Document 3 Filed 02/05/20 Page 8 of 9
b. The 2007 Chevrolet Corvette purchased by PYATT' from Sunrise

Camping Center in Hickory, North Carolina, on or about December 31,
2018.

ATRIIMM Ptr,

NALLY

R. ANDREW MURRAY
UNITED STATES ATTORNEY _ _

 
  
 

 

JANIEL ¥ BRADLEY
ASSISTANT UNITED STATES ATTORNEY

9
Case 1:20-cr-00016-MOC-WCM Document 3 Filed 02/05/20 Page 9 of 9

 
